Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/22 has been entered.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed July 11/2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.	
Response to Amendment and Argument 
The response filed on 5/6/22 presents remarks and arguments to the office action mailed on 2/11/22.  Applicant’s request for reconsideration of the rejection of claims in the last office action has been considered.
Applicant’s arguments have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

			Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN1424053 1) in view of Omar (2073) ancl Wang et al. (Acta Pharmacologica Sinica (2010) 31: 649-664) in view of Wang et al. (Acta Pharmacologica Sinica (2010) 31: 649-664) and Ginkgo Clinical overview (2002). 
With regards to instant claim 1, Dai teaches a ginkgo diterpenes lactone comprising by Ginkgolide A 30-40%, ginkgolide B 50°--65%, bllobalide K 0.5-5% as an injection (as required by instant claim 4), in a cornposition comprising that is composed as interpreted by the examiner comprise meglumine to sodium chloride is (2-8): (2:8):(4-12), (see claim 12 as required by instant claim 6) in a 1 ml, 10 ml in a concentration of 25 mg (as required by instant claim 5).  With regards to instant claims 7-9  the intended use is given  no patentable weight, therefore it should be noted that “a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone’. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
With regards to the pharmaceutical excipient, the reference teaches excipients such as propylene glycol; glycerol (as required by instant claims 3 and 10. However, Dai fails to teach the formulations further comprises GC, GJ, and GL and also fails to teach the concentrations as required by instant claims 1 and 2 and fails to teach the composition is for treating depression or oxidative stress as required by instant claim 1. Nonetheless “a preamble’ i.e., for treating depression or oxidative stress is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Omar teaches that ginkgo biloba comprises GA, AB, GC GJ, GK, GL and GM in an injectable solution (see entire document) for the treatment of depression. 
Although Omar fails to teach the percentages of the individual ginkgolides, it is reasonable that based on the extraction method the concentration of these ginkgolides vary. Therefore, one of ordinary skill in the art would have been motivated to expand the teachings of Dai to include Omar’s and add the remaining ginkgolides to Dai’s formulation with a reasonable expectation since Dai specifically teach the major component in the concentrations recited by the claim. Since the art recognizes the other ginkgolides in the extract of the biloba, it is reasonable that GL, GC and Gu are present in the composition of Dai it is the Examiner's position that once the concept is Known or available, one of ordinary skill in the art would be motivated to find the optimum working range. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine. See In re Aller, 220 F.2d 454 105 USPQ 233,235 (CCPA 1955). 
Wang teaches that the standardized extract of its leaves, contains 24% flavonoids and 6% terpene lactones and that mixture of many active components including ginkgolides, bilobalide, ginkgolic acids (see page 652, rt. col. sec Ginkgo biloba Linn) for lowering oxidative stress (see same sec). 
Gingko clinical overview teaches the primary use of ginkgo is for treating depression (see pg 175, Ift col). Although both Wang and Ginkgo clinical Overview fails to teach GA, AB, GC Gu, GK, GL and GM, it would have been obvious to one of ordinary skill in the art to combine expand the teachings of Dai and treat either depression or oxidative stress with a reasonable expectation of success that the formulation of Dai will yield success in the treatment at the time the claimed invention was made.
 Applicant’s argument is found not persuasive because the term “composed of” has the same meaning as comprising of and would not change the rejection of record. And the recited amounts fall within the recited amounts of the cited references. Therefore, the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-10 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 12 of U.S. Patent Application No. 16771677. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
 Both sets of claims refer to a gingke ciierpene lactone compasition, comprising, by weight wherein the compositions of the agents GA, GB and GK overlap in range and can be employed for treating cardiovascular and cerebrovascular disorders in the instant claims and stroke in the copending claims. When the specification is used as a dictionary, it clearly teaches that gingko diterpene lactone comprises , GA, GB, GC, GL, GM, GJ, and GK, thus having the open ended term “comprises” does not exclude other components in the composition.
Both applications recite using the same compositions and/or derivatives thereof.
In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        7/12/2022